DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-5, 7-16, 18-30 are allowed.

The following is are the examiner’s statement of reasons for allowance: 

Regarding Claim 1, none of the prior art neither disclosed nor rendered obvious wherein the local incoming flow rate and the local outgoing flow rate are determined using a multiphase flow model; and determine the local inflow rate based on a difference between the local incoming flow rate and the local outgoing flow rate and a mass/energy balance.

The following is prior art that was found to be relevant: 

Regarding Claim 1, Sagli (WO20131352888A1, 2013-09-19) teaches: A system for determining a liquid level in a formation above a horizontal segment of a wellbore (pg. 4, Lines 6-35; pg. 5 Lines 1-21), the system comprising: at least one temperature sensor  (TI) positioned in the wellbore segment to measure a local temperature for each of a plurality of inflow zones between a heel and a toe of the wellbore segment (Fig. 3b; pg. 4, 16-35); at least one pressure sensor (PI) positioned in the wellbore segment to measure a local pressure for each of the plurality of inflow zones (Fig. 3b; pg. 4, 16-35); at least one flow rate sensor (FI) to measure a total flowrate for fluids exiting the wellbore segment via the wellbore (Fig. 3b; pg. 4, 16-27); and one or more processors operatively coupled to the at least one temperature sensor, the at least one pressure sensor, and the flow rate sensor (Fig. 3b; pg. 2, lines 23-26, pg. 4, 16-27). Sagli doesn’t specifically teach: “the one or more processors, collectively, configured to: determine local temperatures for each of the plurality of inflow zones using the at least one temperature sensor; determine local pressures for each of the plurality of inflow zones using the at least one pressure sensor; determine the total flowrate for fluids exiting the wellbore segment via the wellbore using the at least one flow rate sensor; for each of the plurality of inflow zones: determine a local inflow rate for fluids entering the wellbore segment from the formation for that inflow zone, based on the local temperature and the local pressure determined for that inflow zone, the local temperature and the local pressure determined for at least one other inflow zone, and at least one value based on a composition of the fluids entering the wellbore segment from the formation at that inflow zone, and for at least one of the plurality of inflow zones:  - 53 -2017EM224-US determine a local reservoir pressure for a location in the formation above that inflow zone, based on the local inflow rate, the local temperature, and the local pressure for that inflow zone”, but does go on to teach: and determine a local liquid level, based on the local reservoir pressure and a pressure associated with an injector wellbore positioned above the wellbore segment (pg. 4, lines 6-14). However, in a related field, Yeriazarian the one or more processors, collectively, configured to: determine local temperatures for each of the plurality of inflow zones using the at least one temperature sensor; determine local pressures for each of the plurality of inflow zones using the at least one pressure sensor; determine the total flowrate for fluids exiting the wellbore segment via the wellbore using the at least one flow rate sensor ([0019], [0022]; Yeriazarian) for each of the plurality of inflow zones: determine a local inflow rate for fluids entering the wellbore segment from the formation for that inflow zone, based on the local temperature and the local pressure determined for that inflow zone, the local temperature and the local pressure determined for at least one other inflow zone, and at least one value based on a composition of the fluids entering the wellbore segment from the formation at that inflow zone [0022, Yeriazarian], and for at least one of the plurality of inflow zones: - 53 -2017EM224-USdetermine a local reservoir pressure for a location in the formation above that inflow zone, based on the local inflow rate, the local temperature, and the local pressure for that inflow zone [0022-0025, Yeriazarian], and determine a local liquid level, based on the local reservoir pressure and a pressure associated with an injector wellbore positioned above the wellbore segment.
The combination of the references further teach wherein the one or more processors are further configured to, when determining, for each of the plurality of inflow zones, a local inflow rate for fluids entering the wellbore segment from the formation for that inflow zone: determine a local incoming flow rate for fluids flowing from a portion of the wellbore segment located upstream of that inflow zone (fig. 2, Yeriazarian), based on the local temperature and the local pressure at that inflow zone, the at least one value based on a composition of the fluids entering the wellbore segment from the formation at that inflow zone, and the local temperature and the local pressure for an inflow zone upstream of that location [0022-0025, Yeriazarian]; determine a local outgoing flow rate for fluids flowing to a portion of the wellbore segment located downstream of that inflow zone (fig. 2, Yeriazarian), based on the local temperature and the local pressure at that inflow zone, the at least one value based on a composition of the - 54 -2017EM224-US fluids entering the wellbore segment from the formation at that inflow zone, and the local temperature and the local pressure for an inflow zone downstream of that location [0022-0025, Yeriazarian]. However, the combination of these references does not teach: wherein the local incoming flow rate and the local outgoing flow rate are determined using a multiphase flow model; and determine the local inflow rate based on a difference between the local incoming flow rate and the local outgoing flow rate and a mass/energy balance.
Claims 1 through 5 and 7 through 13 are allowed based on their dependency to Claim 1.

Regarding Claim 14, Sagli teaches: A method for determining a liquid level in a formation above a horizontal segment of a wellbore (pg. 4, Lines 6-35; pg. 5 Lines 1-21), the method comprising: measuring, using at least one temperature sensor positioned in the wellbore segment, a local temperature for each of a plurality of inflow zones between a heel and a toe of the wellbore segment (Fig. 3b; pg. 4, 16-35); measuring, using at least one pressure sensor positioned in the wellbore segment, a local pressure for each of the plurality of inflow zones (Fig. 3b; pg. 4, 16-35); measuring a total flowrate for fluids exiting the wellbore segment; determining, for each of the plurality of inflow zones: a local inflow rate for fluids entering the wellbore segment from the formation for that inflow zone (Fig. 3b; pg. 4, 16-35). Sagli also teaches obtaining a local liquid level based on the local reservoir pressure and a pressure associated with an injector wellbore positioned above the wellbore segment (pg. 4, lines 6-14).
Sagli fails to teach: and determining, for at least one of the plurality of inflow zones:  - 56 -2017EM224-US a local reservoir pressure for a location in the formation above that inflow zone, based on the local inflow rate, the local temperature, and the local pressure for that inflow zone, and a local liquid level, based on the local reservoir pressure and a pressure associated with an injector wellbore positioned above the wellbore segment. However, in a related field, Yeriazarian teaches: and determining, for at least one of the plurality of inflow zones:  - 56 -2017EM224-US a local reservoir pressure for a location in the formation above that inflow zone, based on the local inflow rate, the local temperature, and the local pressure for that inflow zone ([0022-0025]), and a local liquid level, based on the local reservoir pressure and a pressure associated with an injector wellbore positioned above the wellbore segment.	The combination of Sagli and Yeriazarian further teaches: The method of claim 14, further comprising: measuring, using at least one acoustic sensor positioned in the wellbore segment [0132-0133], a local acoustic signal for each of the plurality of inflow zones, and wherein determining, for each of the plurality of inflow zones, a local inflow rate for fluids entering the wellbore segment from the formation for that inflow zone [0132-0133], but fails to teach: further comprises comparing the local acoustic signal for that inflow zone to the local acoustic signals for each of the plurality of inflow zones and to the total flowrate for fluids exiting the wellbore segment.

Claims 15 through 16 and 18 through 27 are allowed based on their dependency to Claim 14.

Regarding Claim 28, the combination of Sagli and Yeriazarian teach: A system for determining a liquid level in a formation between a horizontal segment of an injection wellbore and a horizontal segment of a production wellbore (pg. 4, Lines 6-35; pg. 5 Lines 1-21, Sagli), the system comprising: at least one first temperature sensor positioned in the injection wellbore to measure a local temperature for each of a plurality of injection zones between a heel and a toe of the injection wellbore segment (Fig. 3b; pg. 4, 16-35, Sagli); at least one first pressure sensor positioned in the injection wellbore to measure a local pressure for each of the plurality of injection zones (Fig. 3b; pg. 4, 16-35, Sagli); at least one first flow rate sensor to measure a total flowrate for fluids entering the injection wellbore segment via the injection wellbore (Fig. 3b; pg. 4, lines 16-27, Sagli); at least one second temperature sensor positioned in the production wellbore segment to measure a local temperature for each of a plurality of production zones between a heel and a toe of the production wellbore segment (Fig. 3b; pg. 4, lines 16-35, Sagli);  - 60 -2017EM224-US at least one second pressure sensor positioned in the production wellbore segment to measure a local pressure for each of the plurality of production zones (Fig. 3b; pg. 4, lines 16-35, Sagli); at least one second flow rate sensor to measure a total flowrate for fluids exiting the production wellbore segment via the production wellbore (Fig. 3b; pg. 4, lines 16-35, Sagli); one or more processors operatively coupled to the at least one first temperature sensor, the at least one first pressure sensor, the first flow rate sensor, the at least one second temperature sensor, the at least second first pressure sensor, the second flow rate sensor, and a display device (Fig. 2, &3, pg. 2, Lines 23-35 through pg. 4, Sagli), the one or more processors, collectively, configured to: determine local temperatures for each of the plurality of injection zones using the at least one first temperature sensor (Fig. 2, [0022-0024], Yeriazarian); determine local pressures for each of the plurality of injection zones using the at least one first pressure sensor (Fig. 2, [0022], Yeriazarian); determine the total flowrate for fluids entering the injection wellbore segment via the injection wellbore using the at least one first flow rate sensor; determine local temperatures for each of the plurality of production zones using the at least one second temperature sensor; determine local pressures for each of the plurality of production zones using the at least one second pressure sensor (Fig. 2, [0022], Yeriazarian); determine the total flowrate for fluids exiting the production wellbore segment via the production wellbore using the at least one second flow rate sensor (Fig. 2, [0025], Yeriazarian); for each of the plurality of injection zones: determine a local injection flow rate for fluids entering the formation from the injection wellbore for that injection zone, based on the local temperature and the local pressure at that injection zone, the local temperature and the local pressure for at least one other injection zone, and at least one value based on a composition of fluids entering the formation from the injection wellbore for that injection zone (pg. 5, lines 23-34, Sagli); and determine a local formation pressure [0037, Yeriazarian] for a location in the formation proximate that injection zone, based on the local injection flow rate, and the local temperature and the local pressure at that injection zone [0022, Yeriazarian]; for each of the plurality of production zones:  - 61 -2017EM224-US determine a local inflow rate for fluids entering the production wellbore segment from the formation for that production zone, based on the local temperature and the local pressure at that production zone, the local temperature and the local pressure for at least one other production zone, and at least one value based on a composition of fluids entering the production wellbore from the formation at that production zone (Fig. 2, [0022], Yeriazarian), and, determine a local reservoir pressure for a location in the formation above that inflow zone, based on the local inflow rate, and the local temperature and the local pressure at that production zone [0022-0025, Yeriazarian]; and determine, for at least one of the plurality of production zones: a local liquid level, based on the local reservoir pressure for the location in the formation above that production zone and the local formation pressure for the location in the formation proximate an injection zone horizontally aligned with that production zone (pg. 4, lines 6-14, Sagli). The combination of the above references fails to teach the measurement of temperature, pressure, and flow rate within the injection wellbore and therefore does not conclude obviousness. 

Regarding Claim 29, the combination of the references teaches: A method for determining a liquid level in a formation between a horizontal segment of an injection wellbore and a horizontal segment of a production wellbore (pg. 4, Lines 6-35; pg. 5 Lines 1-21, Sagli), the method comprising: measuring, using at least one first temperature sensor positioned in the injection wellbore, a local temperature for each of 

Claim 30 is allowed due to its dependency of Claim 29.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL J SINGLETARY/               Examiner, Art Unit 2863                                                                                                                                                                                         

/NATALIE HULS/           Primary Examiner, Art Unit 2863